DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 11/05/2020, has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 11/05/2020, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The specification fails to provide support for the limitation “wherein a projection of the chip structure in a vertical direction of the dielectric layer is in the dielectric layer and does not exceed the dielectric layer.” Furthermore the specification never mentions a projection of the chip structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Applicant’s point to Fig. 1I in support of the limitations of claim 28, however this does not support the limitation “wherein a projection of the chip structure in a vertical direction of the dielectric layer is in the dielectric layer and does not exceed the dielectric layer,” as such it is believed applicants have not particularly pointed out nor distinctly claimed the subject matter the inventor(s) regard as the invention. Furthermore the specification never mentions a projection of the chip structure.  Furthermore, it is unclear how a projection of the chip structure could be in the dielectric layer, when the chip structure is bonded to the redistribution layer, which is formed on the conductive structure, which is formed on the dielectric layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al (US 2012/0056316 hereinafter Pagaila) in view of Alvarado et al (US 2015/0228594 hereinafter Alvarado).
With respect to claim 1, Pagaila (Figs. 1-6) teaches a method for forming a chip package structure, comprising: 
forming a conductive structure (158) over a substrate (122/124a), wherein the substrate (122) comprises a dielectric layer and a wiring layer in the dielectric layer, and the conductive structure (158) is electrically connected to the wiring layer (132); (Figs. 3c and 4f, [0041-0042] chip (124), comprises a substrate with dielectric layers and active circuitry formed in the dielectric layer, with contact pad (132) electrically connected to the wiring layer, Fig. 4h [0048] conductive structure (158) is electrically connected to the contact pad (132) which connects with the wiring)
forming a first molding layer (170) over the substrate (124a) and surrounding the conductive structure (158) and the substrate (124a); (Fig. 4o [0052])
forming a redistribution structure (172) over the first molding layer (170) and the conductive structure (158); (Fig. 4p [0053] build up layer (172), comprising a redistribution layer (174) is formed) and 

Pagaila fails to explicitly disclose wherein the wiring layer is in the dielectric layer.
However, Pagaila teaches the substrate comprises active circuitry and dielectric layers and it would have been obvious to one having ordinary skill in the art that the wiring of these devices would be formed in the dielectric layers, otherwise the wiring and circuitry would all short due to lack of insulation between conductor and the device would be unable to function. ([0041-0042])
Pagaila fails to explicitly disclose wherein the dielectric layer is made of polymer.
Alvarado (Fig. 2), in a related art application, teaches an exemplary manner of forming a contact for a semiconductor chip, wherein a wiring (218) is formed in a dielectric layer (216, 220) and wherein the dielectric layer (216, 220) is formed of a polymer. ([0032-0034])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the dielectric layer of Pagaila of a polymer as taught by Alvarado, as polymers are well-known dielectric materials for use in protecting a wiring layer of a semiconductor chip that can improve reliability of the chip. ([0032-0036]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
With respect to claim 2, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, wherein the first molding layer (170) continuously covers a surface and a sidewall of dielectric layer 
With respect to claim 6, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, wherein the conductive structure (158) passes through the first molding layer (170). (Fig. 4o [0052])
With respect to claim 7, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, wherein the redistribution structure (172) is in direct contact with the conductive structure (158) and the first molding layer (170). (Fig. 4p [0053])
With respect to claim 8, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, wherein the chip structure (124a/124b upper) is electrically connected to the dielectric layer (124a) through the redistribution structure (172) and the conductive structure (158). (Fig. 6 [0061])
With respect to claim 9, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, further comprising: forming a second molding layer (170 upper) over the redistribution structure (172) and surrounding the chip structure (124a/124b). (Fig. 6 [0061])
With respect to claim 21, Pagaila (Figs. 1-6) teaches a method for forming a chip package structure, comprising: 
forming a conductive structure (158) over a substrate (122/124a), wherein the substrate (122) comprises a dielectric layer and a wiring layer in the dielectric layer, and the conductive structure (158) is electrically connected to the wiring layer (132); (Figs. 
forming a molding layer (170) over the substrate (122/124a), wherein the conductive structure (158) is exposed from the first molding layer (170); (Fig. 4o [0052])
forming a redistribution structure (172) over the molding layer (170) and the conductive structure (158), wherein the conductive structure (158) is electrically connected to the redistribution structure (172); (Fig. 4p [0053] build up layer (172), comprising a redistribution layer (174) is formed) and 
bonding a chip structure (124a/124b upper) to the redistribution structure (172). (Fig. 6 [0061] the chip structure (124a/124b) is bonded to the redistribution structure)
Pagaila fails to explicitly disclose wherein the wiring layer is in the dielectric layer.
However, Pagaila teaches the substrate comprises active circuitry and dielectric layers and it would have been obvious to one having ordinary skill in the art that the wiring of these devices would be formed in the dielectric layers, otherwise the wiring and circuitry would all short due to lack of insulation between conductor and the device would be unable to function. ([0041-0042])
Pagaila fails to explicitly disclose wherein the dielectric layer is made of polymer.
Alvarado (Fig. 2), in a related art application, teaches an exemplary manner of forming a contact for a semiconductor chip, wherein a wiring (218) is formed in a dielectric layer (216, 220) and wherein the dielectric layer (216, 220) is formed of a polymer. ([0032-0034])

With respect to claim 25, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 21, wherein a first sidewall of the molding layer (170) and a second sidewall of the redistribution structure (172) are coplanar. (Fig. 5)

Claims 3-5 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Su et al (US 2017/0133351 hereinafter Su).
With respect to claim 3, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 1, but fails to teach further comprising: forming a conductive bump over the dielectric layer after bonding the chip structure to the redistribution structure, wherein the dielectric layer is between the conductive bump and the redistribution structure.
Su (Figs. 1-13) teaches forming a conductive structure (44) over a substrate (34) forming a first molding (48) over the substrate and surrounding the conductive structures, forming a redistribution structure (50, 52) over the first molding and 
Su further teaches forming a conductive bump (84) over the substrate (34) after bonding the chip (58) to the redistribution structure, wherein the substrate (34) is between the conductive bump (84) and the redistribution structure (50,52). (Fig. 11A [0034])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the conductive bump after bonding the chip to the redistribution structure in the method of Pagaila, as taught by Su, as this method allows for interconnection of the bonded chip package structure to another chip package structure, which enhances the communication and capability of the package structure. ([0034]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 4, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Su (Figs. 1-13) teaches the method for forming the chip package structure as claimed in claim 3, further comprising: cutting through the first molding layer (48) and the redistribution structure (50,52) after forming the conductive bump (84) over the substrate (34). (Fig. 11A [0034] the devices are cut such that individual packages (88) are formed)
With respect to claim 5, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Su (Figs. 1-13) teaches the method for forming the chip package structure as claimed in claim 4, wherein a first sidewall of the first molding layer (48) and a second sidewall of the redistribution structure (50,52) are coplanar after cutting through the first molding 
With respect to claim 26, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Su (Figs. 1-13) teaches the method for forming the chip package structure as claimed in claim 3, wherein the conductive bump (222) is in direct contact with the wiring (218) layer in the dielectric layer (216,220). (Fig. 2 [0032-0036])
With respect to claim 27, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Su (Figs. 1-13) teaches the method for forming the chip package structure as claimed in claim 3, wherein the bump (222) overlaps a portion of the dielectric layer (216,220) in a tangent direction of the dielectric layer. (Fig. 2 [0032-0036])
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Yu et al (US 2017/0365581 hereinafter Yu).
With respect to claim 10, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 9, but fails to teach further comprising: forming an underfill layer between the chip structure and the redistribution structure before forming the second molding layer over the redistribution structure, wherein the second molding layer further surrounds the underfill layer.
Yu (Figs. 5A-5N) teaches a method of forming a chip structure (104a, 105a, 106) on a redistribution layer (102), wherein an underfill layer (108) is formed between the chip structure and the redistribution layer before forming the molding layer (109) over 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the underfill material between the chip structure and the redistribution layer as taught by Yu in the method of Pagaila, as the underfill material can protect the conductive bumps that connect the redistribution layer to the chip structure, as well as provide mechanical strength to the semiconductor structure. ([0036]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 22, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 21, but fails to teach further comprising forming an underfill layer partially covering the sidewall of the chip structure, wherein the molding layer partially covers the sidewall of the chip structure.
Yu (Figs. 5A-5N) teaches a method of forming a chip structure (104a, 105a, 106) on a redistribution layer (102), wherein an underfill layer (108) partially covering the sidewall of the chip structure (104a, 105a, 106a), wherein the molding layer (109) partially covers the sidewall of the chip structure. (Figs. 5K-5L [0056-0057])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the underfill material between the chip structure and the redistribution layer as taught by Yu in the method of Pagaila, as the underfill material can protect the conductive bumps that connect the redistribution layer to the chip structure, as well as provide mechanical strength to the semiconductor .

Claims 11, 14-15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Lee et al (US 2019/0131242 hereinafter Lee).
With respect to claim 11, Pagaila (Figs. 1-6) teaches a method for forming a chip package structure, comprising: 
forming a conductive structure (158) over a substrate (122/124a), wherein the substrate (122) comprises a dielectric layer and a wiring layer in the dielectric layer, and the conductive structure (158) is electrically connected to the wiring layer (132); (Figs. 3c and 4f, [0041-0042] chip (124), comprises a substrate with dielectric layers and active circuitry formed in the dielectric layer, with contact pad (132) electrically connected to the wiring layer, Fig. 4h [0048] conductive structure (158) is electrically connected to the contact pad (132) which connects with the wiring)
forming a first molding layer (170) over the substrate (124a) to surround the conductive structure (158); (Fig. 4o [0052])
wherein the first molding layer (170) is formed so as to not be over the conductive structure (158); (Fig. 4o [0052] which means any of the first molding layer above the conductive structure must have been removed)
forming a redistribution structure (172) over the first molding layer (170) and the conductive structure (158), wherein the redistribution structure (172) is in direct contact 
bonding a chip structure (124a/124b upper) to the redistribution structure (172). (Fig. 6 [0061] the chip structure (124a/124b) is bonded to the redistribution structure)
Pagaila fails to explicitly disclose wherein the wiring layer is in the dielectric layer.
However, Pagaila teaches the substrate comprises active circuitry and dielectric layers and it would have been obvious to one having ordinary skill in the art that the wiring of these devices would be formed in the dielectric layers, otherwise the wiring and circuitry would all short due to lack of insulation between conductor and the device would be unable to function. ([0041-0042])
Pagaila fails to explicitly disclose wherein the dielectric layer is made of polymer.
Alvarado (Fig. 2), in a related art application, teaches an exemplary manner of forming a contact for a semiconductor chip, wherein a wiring (218) is formed in a dielectric layer (216, 220) and wherein the dielectric layer (216, 220) is formed of a polymer. ([0032-0034])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the dielectric layer of Pagaila of a polymer as taught by Alvarado, as polymers are well-known dielectric materials for use in protecting a wiring layer of a semiconductor chip that can improve reliability of the chip. ([0032-0036]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results

Lee (Figs. 12-16) teaches wherein conductive structures (121B) are formed over a substrate (121), forming a first molding layer (131) over the substrate to surround the conductive structure, and removing the first molding layer above the conductive structures. (Fig. 13 [0100])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to perform a cleaning process to remove the first molding layer above the conductive structures as taught by Lee in the method of Pagaila, as both references teach having exposed conductive structures for contacting the redistribution layers formed thereon, and performing the cleaning process of Lee ensures the upper surfaces of the conductive structures are exposed. ([0100]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 14, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Lee (Figs. 12-16) teaches the method for forming the chip package structure as claimed in claim 11, wherein a first top surface of the first molding layer (170,131) and a second top surface of the conductive structure (158,121B) are coplanar after removing the first molding layer over the conductive structure. (Fig. 4o or Lee Fig. 13)
With respect to claim 15, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Lee (Figs. 12-16) teaches the method for forming the chip package structure as 
forming a dielectric layer (141) over the first molding layer (131) and the conductive structure (121B), wherein the dielectric layer (141) has an opening exposing the conductive structure (121B); (Fig. 13 [0100]) and 
forming a wiring layer (142,143) over the dielectric layer (141) and in the opening to connect to the conductive structure (121B), wherein the chip structure is electrically connected to the wiring layer. (Fig. 13 [0100] and Pagaila Fig. 6 shows the chip structure is electrically connected to the wiring (174) of the redistribution layer (172))
With respect to claim 28, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Lee (Figs. 12-16) teaches the method for forming the chip package structure as claimed in claim 11, wherein a projection of the chip structure in a vertical direction of the dielectric layer is in the dielectric layer and does not exceed the dielectric layer. (The area of the chip structure projects in a vertical direction of the dielectric layer and does not exceed the dielectric layer.  See 35 USC 112 rejections, as it is unclear what applicant is claiming the projection of the chip structure to be.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Lee in view of Su.
With respect to claim 12, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Lee (Figs. 12-16) teaches the method for forming the chip package structure as claimed in claim 11, wherein a mask (154) is formed over the substrate (124a), wherein the mask has an opening (156) partially exposing the substrate (124a), and forming a 
However, Pagaila in view of Lee fails to teach wherein the forming of the conductive structure comprises: forming a seed layer over the substrate; forming a mask layer over the seed layer, wherein the mask layer has an opening partially exposing the seed layer; forming a conductive layer in the opening; and removing the mask layer and the seed layer under the mask layer, wherein the conductive layer and the seed layer under the conductive layer together form the conductive structure.
Su (Figs. 1-2) teaches a method of forming conductive structures (32) on a wafer (20), wherein the forming of the conductive structure comprises: 
forming a seed layer (26) over the substrate (20); ([0014])
forming a mask layer (28) over the seed layer (26), wherein the mask layer has an opening (30) partially exposing the seed layer; ([0015])
forming a conductive layer (32) in the opening; ([0016]) and 
removing the mask layer (28) and the seed layer (26) under the mask layer, wherein the conductive layer (32) and the seed layer (26) under the conductive layer together form the conductive structure. ([0017])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the conductive structures of Pagaila in view of Lee, utilizing the method of Su this is a well-known method for forming reliable interconnect structures in the semiconductor art that can be readily applied to the method of Pagaila in view of Lee that can improve functionality of the structure. ([0014-.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Yu in view of Hu et al (US 2019/0341368 hereinafter Hu) in view of Hu (US 2018/0012774 hereinafter Hu’774).
With respect to claim 23, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) in view of Yu teaches the method for forming the chip package structure as claimed in claim 22, but fails to teach wherein the chip structure comprises a first chip and a second chip, the method further comprises removing a portion of the molding layer to expose a top surface of the first chip, and a top surface of the second chip is covered by the molding layer.
Hu (Fig. 1A) teaches a chip structure wherein the molding is formed to expose a top surface of the first chip (14) and a top surface of the second chip (15) is covered by the molding (16). (Fig. 1A [0071-0074])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the chip structure of Pagaila in view of Yu to have the same structure with an exposed first chip as taught by Hu, as this can increase the accessibility of the exposed chip for either communication or heat dissipation. ([0071-0074]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Pagaila in view of Yu in view of Hu teaches wherein the first chip is has a top surface that is exposed by the molding, but fails to explicitly disclose wherein a portion of the molding is removed to expose the first chip.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to remove a portion of the molding layer to expose the back surface of the semiconductor chip as taught by Hu’774 in the method of Pagaila in view of Yu in view of Hu, as this is a well-known process for exposing a surface of a semiconductor chip when additional molding material is formed thereon. ([0032]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Alvarado in view of Hu, Kim et al (US 2014/0252645 hereinafter Kim), or Elsherbini et al (US 2019/0385977 hereinafter Elsherbini)
With respect to claim 24, Pagaila (Figs. 1-6) in view of Alvarado (Fig. 2) teaches the method for forming the chip package structure as claimed in claim 21, but fails to teach further comprises forming conductive bumps between the chip structure and the redistribution structure, wherein the chip structure comprises a first chip and a second chip, the conductive bumps comprises a first conductive bump between the first chip and the retribution structure and a second conductive bump between the second chip and the retribution structure, and the width of the first conductive bump and the second conductive bump are different.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to manipulate the thickness of the bumps between the first and second chips in the package of Pagaila, as the bump thickness is selected to prevent a short resulting from a large current and to achieve desired electrical characteristics for the package. ([0070]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Kim (Fig. 6C) further teaches wherein the first chip (612) and second chip (614) each have conductive bumps to bond to the interposer (610), wherein the bumps are different thicknesses. ([0074-0075])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide bumps of different thicknesses corresponding to the requirements of the chip they are connecting as taught by Kim in the method of Pagaila, as this allows for better functionality of the chips in a package. ([0074-0075]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Elsherbini (Fig. 1) teaches the use of bumps (150-1,150-2) of differing thicknesses for different chips (114-1) and (114-4), as these bumps correspond to the electrical needs of the different chips. ([0024] [0028])
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898